Title: To George Washington from Jedidiah Peck, 9 October 1783
From: Peck, Jedidiah
To: Washington, George


                        
                            Honored Sr
                            Dated on Prinston this 9th Day of Octr 1783
                        
                        I beg you would Excuse my boldness in troubleing your Exelency with the folowing Naretive.
                        The Obligation I am under to do my Self and Constituants justice preseth upon me the Nesesety of Calling for
                            your Exelency’s assistance in my Affairs.
                        As I must be Something Particular in my Naretive So that your Exelency may have a Right understanding of the
                            affair I beg your Exelency’s Patience if I Should be Somthing Lengthy.
                        The Matter Standeth thus in the forepart of the year 1777 Capt. Anthony Post of New-york State had Orders to Ingage
                            a Company of Artillery Artificers (under the directions of the Honorable Briga. Genell Knox) for one year at 20 Dollars pr
                            Month which he Accordingly did when their times were out in the fore part of the year 1778 he had orders to Ingage them
                            again for two years at 30 Dollars pr Month but they declined to Ingage (all Except his Lieut. and about 4 or 5 privets) he
                            Sent into the State of Connecticut and Ingaged a Number of Artificers for the afore Sd time and 3 or 4 in the State of Newyork. We served our respective times out at which time our Company was Disbanded and no more Orders for ingageing again
                            and had Received only Nominal pay for about two thurds of the time we Served. our Capt. upon our
                            Discharge told us he would Settle our Accounts as Soone as Possable but after wateing Some time and Could not obtain any
                            Pay from the Continent he Petitioned to Newyork State upon that the Assembly of Newyork made a Resolution in faver of
                            them that belongs to that State and had served 3 years upon which the Capt. Lieut. and those Privets who had Served 3
                            years were Settled with for their Depreciation at the Rate of 20 Dollars pr Month. as before
                            Mentioned those who Served 2 years had no more advantages than those who Served 3 years Neither of us had one farthing
                            bounty or any other Rewards but only the Nominal pay in old Money for the time above mentioned. those
                            who Served 2 years haveing their Accounts Still unsettled untill Peace had taken place upon which we found the Continental
                            Accounts Settleing fast thought it highly Nesesery to Serch for a Settlement of our accounts upon which I was appointed an
                            Agent to Settle the Same and Repaired to the Capt. who gave me Propper Certificate to Settle with the Pay Master
                                Genll. upon application to him he made serch and found there was no Resolve of Congress in faver
                            of us for the makeing up of our Depreciation So that he Could not allow us No more than the arears of Old money which was
                            So Inconsiderable that he Directed me to Majr Genell Knox upon application to the Genell he Sd the
                            Arears of old money were not worth Looking after and that he was highly Sencable of the Justice of our being allowed our
                            Depreciation and that if I undertook Petitioning Congress he would Recommend the Matter by writeing on the Subject to
                            Genell Lincoln the Secretery at war which he accordingly did upon my arival here and application made to the Secretery he
                            made Report to Congress in faver of our Depreciation being made up and my affairs Layed before Congress.
                        I have beene from home about ten weeks Six of which I have beene wateing on Congress for their Definetive
                            answer to my affairs but Cannot as yet Obtain any which Long Procrastination of my affairs hath Reduced me to a Sad State
                            of Poverty. The absolute Nesesety of my being at home at this Season of the year with my family that I may Make Provition
                            for them on the one hand and the obligations I am under to my Constituents to Settle this affair before I Return on the
                            other are like two Great Powers in Conteriety Drawing me Each way which Reduce’s me to the Greatest Anxiety and Sorrow and
                            if it is not Soone Settled I Shall be Reduced to the Nesesety of Leaving it unsettled after So Long time and So much money
                            Spent which will give my Self and Constituents Exceeding great Sorrow as we are but Poor Mecanicks and poorly able to bear
                            the Expences. Kind Sr it Doth Appear Exceeding hard to me that poor men as we are who have Adventured
                            into the Service of their Country and Endured the Sumer’s heat and Winter’s froast (as I did that Extreeme hard Cold winter
                            on West-Point) and Served faithfully the time they Stipelated for Should be So perplexed to Obtain only a Settlement of
                            their Acounts.
                        Honorable Sr I Look upon your Exelency to be (under the hand of kind Providence) our Countries Great temporal
                            Benefactor and those under your Exelency’s Command to be Assistant there to and as we Composed a part of
                            the Army and were Assistant in bringing about the Grand Object for which we Contended.
                        I would for my Self and Constituents humbly Intreet your Excelency’s Interposition in our Affairs that your
                            Exelency would use your Great Influence with Congress to do your Servants Justice on this Occation that my affairs may be
                            Soone Settled and I Return to my famely and Constituents in Peace. So I Conclude with wishing all
                            Wisdom Grace Peace & health may Rest on your Excelency throu the Remainder of your Days while I Subscribe my Self
                            your Exelency’s Verry much Afflicted Humble Servant
                        
                            Jedidiah Peck Agent
                            for Capt. Posts Comy Artificers
                        
                    